Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-19 are pending.

Election/Restrictions
Applicant’s election without traverse of Group (IIB) in the reply filed on 7/26/21 is acknowledged.
Claims 1-9, 12-13, 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group/sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (a) “first non-conductive adhesive…to secure the first microactuator to a mount plate,” as recited in claim 11; (b) “gimbal head,” as recited in claims 17-18; (c) “wherein the second microactuator is located at a gimbal head of the flexure,” as recited in claim 17; (d) “wherein the first microactuator is located opposite the gimbal head of the flexure at a load beam area,” as recited in claim 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the “fold feature” 401, as shown only in a side view in FIGs. 5 & 8, is not considered to be shown in enough detail to identify applicant’s invention.  It is suggested to show this feature in other view(s) for proper understanding of the invention.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “404” as shown in FIG. 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it is not directed to the now claimed (elected) invention.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: (a) the specification refers to a “first microactuator 17” (para [0027], FIGs. 1-2), however, later on in the specification (para [0032]) refers to this same/similar microactuator as “A third microactuator (mPZT) 405”.  It is requested to keep consistency throughout the specification in naming elements in order to avoid confusion.  Appropriate correction is required.
Claim Objections
Claims 17-18 are objected to because of the following informalities: (a) in claim 17, it would appear that “second microactuator” should be replaced with “first microactuator” for consistency, as the “first microactuator” (“microactuator pair (uPZT)” 417) appears to be closer to the head on the gimbal than the “second microactuator,” (“third microactuator (mPZT) 405”) as described in the specification; (b) similarly, in claim 18, it would appear that “first microactuator” should be replaced with “second microactuator” for consistency, as the “second microactuator” (“third microactuator (mPZT) 405”) appears to be farther from the head on the gimbal than the “first microactuator,” (“microactuator pair (uPZT)” 417) as described in the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-11, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al. (USP 9,111,559)(hereinafter “Hahn”).  Hahn, as shown in at least FIGs. 3-6, discloses a “tri-stage” assembly formed on a flexure 20 comprising: a first microactuator 14 (FIG. 6) located at a distal end of the flexure 20, the first microactuator 14 including a proximal end (left side in FIG. 6) and a distal end (right side of FIG. 6); a first electrode (FIG. 6; “top”; col. 5, lines 19-22) attached to a top surface of the first microactuator and a second electrode (FIG. 6; “bottom; col. 5, lines 28-34) attached to a base surface, i.e., bottom, of the first .
As per claim 11, Hahn is considered to further teach a first non-conductive adhesive 50 configured to contact at least a portion of the second electrode, i.e., “bottom, and the first microactuator 14 at the proximal end (left side in FIG. 6) to secure the first microactuator 14 to a mount plate (FIGs. 3 & 6; col. 5, lines 11-14).
As per claim 14, Hahn is further considered to teach wherein the second electrically conductive adhesive 42 is located at the distal end (right side of FIG. 6) to connect the second electrode to the trace gimbal, e.g., element 24 (FIG. 6; col. 5, lines 28-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being obvious over Hahn in view of Ee et al. (USPGPUB 2018/0040343)(hereinafter “Ee”).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). For a description of Hahn, see the rejection, supra.
As per claim 16, Hahn remains expressly silent as to a second microactuator located at a proximal end of the flexure, opposite of the first microactuator 14.  Ee, in the same field of endeavor of fine positioning magnetic heads, discloses a “tri-stage actuator” 10 (FIGs. 1-2) which includes a pair of microactuators 80, 82 (which would be analogous to the microactuators 14 of Hahn as described, supra, and an additional microactuator 14 which is located at a proximal end of the flexure, opposite the first microactuator pair 80, 82 (para [0024]-[0025]).   From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided a second microactuator assembly to the proximal end of the flexure of Hahn, for the purpose of providing medium position adjustments for better head movement accuracy, as suggested by Ee (para [0042]).
For claim 17, Hahn in view of Ee further show that the “first” microactuator is located at a gimbal head of the flexure.  *Note the discrepancy with the terms “first” and “second” with respect to the objections to claims 17-18, supra.
For claim 18, Hahn in view of Ee further show that the “second” microactuator is located opposite the gimbal head of the flexure at a load beam area.  *Note the discrepancy with the terms “first” and “second” with respect to the objections to claims 17-18, supra.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including USP 9,224,410 to Ee et al. which shows a gimbal mounted dual microactuator assembly as shown in FIG. 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
August 19, 2021